STATE OF MICHIGAN

                           COURT OF APPEALS



JOHN LACARIA, JR,                                          UNPUBLISHED
                                                           November 8, 2016
             Plaintiff-Appellant,

v                                                          No. 329327
                                                           Mackinac Circuit Court
AURORA BOREALIS MOTOR INN, INC., and                       LC No. 2014-007589-NO
WAYSIDE MOTEL, INC.,

             Defendants-Appellees.


Before: MARKEY, P.J., and MURPHY and RONAYNE KRAUSE, JJ.

MARKEY, J. (concurring).

      I concur in result only.


                                                    /s/ Jane E. Markey




                                         -1-